 



COMMERCIAL PAPER DEALER AGREEMENT
3(a)(3) PROGRAM
between
CHS Inc., as Issuer
and
SunTrust Capital Markets, Inc., as Dealer
Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of October 6, 2006, between the Issuer and U.S. Bank National
Association, as Issuing and Paying Agent, the (“Issuing and Paying Agency
Agreement”).
Dated as of
October 6, 2006

 



--------------------------------------------------------------------------------



 



COMMERCIAL PAPER DEALER AGREEMENT
3(a)(3) Program
     This agreement (“Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer. The reference to Notes under this Agreement
includes only Notes sold by or through the Dealer.
     Certain terms used in this Agreement are defined in Section 6 hereof.
     The Addendum to this Agreement, and any Annexes or Exhibits described in
this Agreement or such Addendum, are hereby incorporated into this Agreement and
made fully a part hereof.
Section 1. Issuance and Sale of Notes.
     1.1 While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.
1.2 So long as this Agreement shall remain in effect, the Issuer shall not,
without the consent of the Dealer, offer, solicit or accept offers to purchase,
or sell, any Notes or notes substantially similar to the Notes in reliance upon
the exemption from registration under the Securities Act contained in
Section 3(a)(3) thereof, except in transactions with one or more dealers which
may from time to time after the date hereof become dealers with respect to the
Notes by executing with the Issuer one or more agreements containing
substantially the same terms as this Agreement, of which the Issuer hereby
undertakes to provide the Dealer prompt notice.
     1.3 The Notes sold by or through the Dealer shall be in a minimum
denomination of $100,000 or integral multiples of $1,000 in excess thereof, will
bear such interest rates, if interest bearing, or will be sold at such discount
from their face amounts, as shall be agreed upon by the Dealer and the Issuer,
shall have a maturity not exceeding 270 days from the date of issuance
(exclusive of days of grace) and shall not contain any provision for extension,
renewal or automatic “rollover”. The Notes shall be issued in the ordinary
course of the Issuer’s business.

2



--------------------------------------------------------------------------------



 



1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be book-entry notes evidenced by a Master Note registered in the
name of DTC or its nominee, in the form or forms annexed to the Issuing and
Paying Agency Agreement.
     1.5 If the Issuer and the Dealer shall agree on the terms of the purchase
of any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate (in the case of
interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer upon notice of such failure. If such failure occurred for any reason
other than default by the Dealer, the Issuer shall reimburse the Dealer on an
equitable basis for the Dealer’s loss of the use of such funds for the period
such funds were credited to the Issuer’s account.
Section 2. Representations and Warranties of Issuer.
The Issuer represents and warrants that:
     2.1 The Issuer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Minnesota and has all the requisite
power and authority to execute, deliver and perform its obligations under the
Notes, this Agreement and the Issuing and Paying Agency Agreement.
     2.2 This Agreement and the Issuing and Paying Agency Agreement have been
duly authorized, executed and delivered by the Issuer and constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
     2.3 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

3



--------------------------------------------------------------------------------



 



     2.4 The Notes are not required to be registered under the Securities Act,
pursuant to the exemption from registration contained in Section 3(a)(3)
thereof, and no indenture in respect of the Notes is required to be qualified
under the Trust Indenture Act of 1939, as amended.
     2.5 The Notes will rank at least pari passu with all other senior unsecured
indebtedness of the Issuer.
     2.6 No consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes or the Issuing
and Paying Agency Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.
     2.7 Neither the execution and delivery of this Agreement and the Issuing
and Paying Agency Agreement, nor the issuance of the Notes in accordance with
the Issuing and Paying Agency Agreement, nor the fulfillment of or compliance
with the terms and provisions hereof or thereof by the Issuer, will (i) result
in the creation or imposition of any mortgage, lien, charge or encumbrance of
any nature whatsoever upon any of the properties or assets of the Issuer, or
(ii) violate or result in a breach or a default under any of the terms of the
Issuer’s charter documents or by-laws, any contract or instrument to which the
Issuer is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default might have a material adverse effect on the
financial condition, operations or business of the Issuer and its subsidiaries
taken as a whole, the validity of the Notes, or the ability of the Issuer to
perform its obligations under this Agreement, the Notes or the Issuing and
Paying Agency Agreement.
     2.8 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which might result in a material adverse change in the
financial condition, operations or business of the Issuer and its subsidiaries
taken as a whole, or the ability of the Issuer to perform its obligations under
this Agreement, the Notes or the Issuing and Paying Agency Agreement.
     2.9 The Issuer is not an “investment company” or an entity “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     2.10 Neither the Offering Materials nor the Company Information contains
any untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
     2.11 Each (a) issuance of Notes by the Issuer hereunder and (b) amendment
or supplement of the Offering Materials shall be deemed a representation and
warranty by the Issuer to the Dealer, as of the date thereof, that, both before
and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth above in this Section 2

4



--------------------------------------------------------------------------------



 



remain true and correct on and as of such date as if made on and as of such
date, (ii) in the case of an issuance of Notes, the Notes being issued on such
date have been duly and validly issued and constitute legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (iii) in the case of an issuance of Notes,
since the date of the most recent Offering Materials, there has been no material
adverse change in the condition (financial or otherwise), operations or business
prospects of the Issuer which has not been disclosed to the Dealer in writing
and (iv) the Issuer is not in default of any of its obligations hereunder, under
the Notes or under the Issuing and Paying Agency Agreement.
Section 3. Covenants and Agreements of Issuer.
The Issuer covenants and agrees that:
     3.1 The Issuer will give the Dealer prompt notice (but in any event prior
to any subsequent issuance of Notes hereunder) of any amendment to, modification
of or waiver with respect to, the Notes or the Issuing and Paying Agency
Agreement, including a complete copy of any such amendment, modification or
waiver.
     3.2 The Issuer shall, whenever there shall occur any change in the Issuer’s
financial condition, operations or business or any development or occurrence in
relation to the Issuer that would be material to holders of the Notes or
potential holders of the Notes, promptly, and in any event prior to any
subsequent issuance of Notes hereunder, notify the Dealer (by telephone,
confirmed in writing) of such change, development or occurrence.
     3.3 The Issuer shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer to any national securities
exchange or rating agency, if applicable, regarding (i) the Issuer’s operations
and financial condition, (ii) the due authorization and execution of the Notes
and (iii) the Issuer’s ability to pay the Notes as they mature.
     3.4 The Issuer will take all such action as the Dealer may reasonably
request to ensure that each offer and each sale of the Notes will comply with
any applicable state Blue Sky laws; provided, however, that the Issuer shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.
     3.5 The Issuer will use the proceeds of the sales of the Notes for “current
transactions” within the meaning of Section 3(a)(3) of the Securities Act.
     3.6 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.

5



--------------------------------------------------------------------------------



 



     3.7 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer (which may be internal counsel)
addressed to the Dealer, satisfactory in form and substance to the Dealer, (b) a
copy of the executed Issuing and Paying Agency Agreement as then in effect,
(c) a copy of resolutions adopted by the Board of Directors of the Issuer,
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer, authorizing execution and delivery by the
Issuer of this Agreement, the Issuing and Paying Agency Agreement and the Notes
and consummation by the Issuer of the transactions contemplated hereby and
thereby, (d) prior to the issuance of any Notes represented by a book-entry note
registered in the name of DTC or its nominee, a copy of the executed Letter of
Representations among the Issuer, the Issuing and Paying Agent and DTC and
(e) such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.
     3.8 The Issuer shall reimburse the Dealer for all of the Dealer’s
reasonable out-of-pocket expenses related to this Agreement, including expenses
incurred in connection with its preparation and negotiation, and the
transactions contemplated hereby (including, but not limited to, the printing
and distribution of the Offering Materials and any advertising expense), and, if
applicable, for the reasonable fees and out-of-pocket expenses of the Dealer’s
counsel.
Section 4. Disclosure.
     4.1 The Offering Materials which may be provided to purchasers and
prospective purchasers of the Notes shall be prepared for use in connection with
the transactions contemplated by this Agreement. The Offering Materials and
their contents (other than the Dealer Information) shall be the sole
responsibility of the Issuer. The Issuer authorizes the Dealer to distribute the
Offering Materials as determined by the Dealer consistent with the provisions
and intent of this Agreement. All Offering Materials distributed by the Dealer
shall be approved in writing by the Issuer prior to distribution.
     4.2 The Issuer agrees to promptly furnish the Dealer the Company
Information as it becomes available.
     4.3 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Offering Materials then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.
          (b) In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it is then holding Notes
in inventory, the Issuer agrees promptly to supplement or amend the Offering
Materials so that the Offering Materials, as amended or supplemented, shall not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and the Issuer shall make such
supplement or amendment available to the Dealer.

6



--------------------------------------------------------------------------------



 



          (c) In the event that (i) the Issuer gives the Dealer notice pursuant
to Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Offering Materials in the manner described in clause (b) above,
then all solicitations and sales of Notes shall be suspended until such time as
the Issuer has so amended or supplemented the Offering Materials, and made such
amendment or supplement available to the Dealer.
Section 5. Indemnification and Contribution.
     5.1 The Issuer will indemnify and hold harmless the Dealer, each
individual, corporation, partnership, trust, association or other entity
controlling the Dealer, any affiliate of the Dealer or any such controlling
entity, and their respective directors, officers, employees, partners,
incorporators, shareholders, servants, trustees and agents (hereinafter the
“Indemnitees”) against any and all liabilities, penalties, suits, causes of
action, losses, damages, claims, costs and expenses (including, without
limitation, fees and disbursements of counsel) or judgments of whatever kind or
nature (each a “Claim”), imposed upon, incurred by or asserted against one or
more of the Indemnitees arising out of or based upon (i) any allegation that the
Offering Materials, the Company Information or any information provided by the
Issuer to the Dealer included (as of any relevant time) or includes an untrue
statement of a material fact or omitted (as of any relevant time) or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) arising out
of or based upon the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement; provided, however, that
the Issuer shall not be liable to or be under any obligation to indemnify or
save harmless any Indemnitee in respect of (ii) herein where it shall be finally
judicially determined, by a court a of competent jurisidiction, that such breach
by the Issuer was caused by the bad faith, gross negligence, or willful
misconduct of an Indemnitee. This indemnification shall not apply to the extent
that the Claim arises out of or is based upon Dealer Information.
     5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.
     5.3 In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
shall contribute to the aggregate costs incurred by the Dealer in connection
with any Claim in the proportion of the respective economic interests of the
Issuer and the Dealer; provided, however, that such contribution by the Issuer
shall be in an amount such that the aggregate costs incurred by the Dealer do
not exceed the aggregate of the commissions and fees earned by the Dealer
hereunder with respect to the issue or issues of Notes to which such Claim
relates. The respective economic interests shall be calculated by reference to
the aggregate proceeds to the Issuer of the Notes issued hereunder and the
aggregate commissions and fees earned by the Dealer hereunder.

7



--------------------------------------------------------------------------------



 



Section 6. Definitions.
     6.1 “Claim” shall have the meaning set forth in Section 5.1.
     6.2 “Company Information” at any given time shall mean the Offering
Materials together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item
(i) above, (iii) the Issuer’s other publicly available recent reports filed by
the Issuer with the SEC, including, but not limited to, any publicly available
filings or reports provided to its shareholders generally, (iv) any other
information or disclosure prepared pursuant to Section 4.3 hereof and (v) any
information prepared or approved by the Issuer for dissemination to investors or
potential investors in the Notes.
     6.3 “Dealer Information” shall mean material concerning the Dealer provided
by the Dealer in writing expressly for inclusion in the Offering Materials.
     6.4 “DTC” shall mean The Depository Trust Company.
     6.5 “Indemnitee” shall have the meaning set forth in Section 5.1.
     6.7 “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.
     6.9 “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, as issuing and paying agent under the Issuing
and Paying Agency Agreement, or any successor thereto in accordance with the
Issuing and Paying Agency Agreement.
     6.10 “Offering Materials” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein) provided to purchasers and prospective
purchasers of the Notes, and shall include amendments and supplements thereto
which may be prepared from time to time in accordance with this Agreement (other
than any amendment or supplement that has been completely superseded by a later
amendment or supplement).
     6.12 “SEC” shall mean the U.S. Securities and Exchange Commission.
     6.15 “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

8



--------------------------------------------------------------------------------



 



Section 7. General
     7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.
     7.2 This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its conflict of laws
provisions.
     7.3 Each of the Dealer and the Issuer waives its right to trial by jury in
any suit, action or proceeding with respect to this Agreement or the
transactions contemplated hereby.
     7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.8, 5 and 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.
     7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any affiliate of the
Dealer, but such assignment shall not relieve the Dealer of responsibility for
such obligations.
     7.6 This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     7.7 This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

            CHS Inc., as Issuer
      By:   /s/ John Schmitz       Name: John Schmitz     Title:  Executive Vice
President and         Chief Financial Officer        SunTrust Capital Markets,
Inc., as Dealer
      By:   /s/ Betsy Brown       Name: Betsy Brown     Title:  Director   

10



--------------------------------------------------------------------------------



 



ADDENDUM
The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

             
 
  For the Issuer:        
 
      Address:   5500 Cenex Drive
 
          Inner Grove Heights, MN 55077
 
      Attention:   John Schmitz
 
      Telephone number:   651-355-6000
 
           
 
  For the Dealer:        
 
      Address:   303 Peachtree Street
 
          23rd floor
 
      Attention:   Matt Vincent
 
      Telephone number:   404-588-8445
 
      Fax number:   404-588-7005

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FURTHER PROVISIONS RELATING
TO INDEMNIFICATION
     (a) The Issuer agrees to reimburse each Indemnitee for all reasonable
expenses (including reasonable fees and disbursements of external counsel) as
they are incurred by it in connection with investigating or defending any loss,
claim, damage, liability or action in respect of which indemnification may be
sought under Section 5 of the Agreement (whether or not it is a party to any
such proceedings).

(b)   Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from any liability which it may have to an
Indemnitee otherwise than on account of this indemnity agreement. In case any
such Claim is made against any Indemnitee and it notifies the Issuer of the
existence thereof, the Issuer will be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the Indemnitee, to
assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such Claim include both the
Indemnitee and the Issuer, and the Indemnitee shall have concluded that there
may be legal defenses available to it which are different from or additional to
those available to the Issuer, the Issuer shall not have the right to direct the
defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee. Upon receipt of notice from the Issuer to such
Indemnitee of the Issuer’s election so to assume the defense of such Claim and
approval by the Indemnitee of counsel, the Issuer will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless
(i) the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the Issuer shall not, in connection
with any one action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the expenses of more than one separate counsel (in
addition to any local counsel in the jurisdiction in which any Claim is
brought), approved by the Dealer, for all the Indemnitees), (ii) the Issuer
shall not have employed counsel reasonably satisfactory to the Indemnitee to
represent the Indemnitee within a reasonable time after notice of existence of
the Claim or (iii) the Issuer has authorized in writing the employment of
counsel for the Indemnitee. The indemnity, reimbursement and contribution
obligations of the Issuer hereunder shall be in addition to any other liability
the Issuer may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer and any Indemnitee.

 



--------------------------------------------------------------------------------



 



    The Issuer agrees that without the Dealer’s prior written consent, it will
not settle, compromise or consent to the entry of any judgment in any Claim in
respect of which indemnification may be sought under the indemnification
provision of the Agreement (whether or not the Dealer or any other Indemnitee is
an actual or potential party to such Claim), unless such settlement, compromise
or consent to the entry of judgement includes a release (a) of each Indemnitee
from any liabilities arising out of such Claim, which release (b) has been
consented to by the Dealer prior to its effectiveness. With respect to the
giving of consent by the Dealer herein, the Dealer agrees that such consent
shall not be unreasonably withheld. Notwithstanding anything to the contrary
contained herein or in the Agreement, the Issuer shall not be required to
indemnify any Indemnitee for any amount paid or payable by any Indemnitees as a
result of or pursuant to the settlement or other compromise of any Claims unless
the Issuer shall have consented to such settlement or compromise in writing.

2